DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Molnar et al (US Patent 9658060).
Regarding claim 1, Molnar et al teach (Figs. 1-33) a positioning device comprising: a light source (spec. section referring to figure 11a – a light source held 500 um above the array), having a component with a given wavelength, a mask (gratings) carrying a pattern having a given period, arranged to cast an image of the pattern on an imager placed at a distance from the mask a logic circuit connected to the imager for acquiring the image of the pattern cast on the imager, and arranged to determine a position of the light source based on the acquired image, wherein the distance is equal or a multiple or a fraction of the Talbot length (“The analyzer gratings were positioned at the ½ Talbot distance) arising from the wavelength of the light source and from the period of the pattern.
Regarding claim 2, Molnar et al teach the mask and the imager are placed on parallel planes.
Regarding claim 3, Molnar et al teach the mask and the imager are bidimensional.
Regarding claim 4, Molnar et al teach (cols. 22 and 23) the light source is made of reflected light.
Regarding claim 5, Molnar et al teach (Fig. 1-33) the light source and the imager are placed on different planes and/or the mask is between the light source and the imager.
Regarding claim 6, Molnar et al teach the mask and the imager are in a fixed spatial relationship.
Regarding claim 7, Molnar et al teach (Fig. 7) the mask and the imager are on opposite parallel faces of a transparent plate or an optical filter plate.
Regarding claim 8, Molnar et al teach (Figs. 12-14) said mask is placed at said distance (relationship between imager and mask established in claim 1 and addressed) equal or a multiple or a fraction of the Talbot length, wherein sub-periods (phase – where phase of light is periodic at the same location) of the period of the pattern carried by said mask are observed.
Regarding claim 9, Molnar et al teach the mask has an absolute positioning code (gratings in which is essential in determining the 3D location of the reflected source) the logic circuit being arranged to recognize the absolute positioning code and determine an absolute position of the light source based on the absolute positioning code.
Regarding claim 10, Molnar et al teach the imager (imager comprises several photodiodes) is smaller than the image of the pattern (the patterns covers at least all the photodiodes see figure 21, for example) such that, for all possible positions of the light source, the imager records a sub-region of the image cast by the pattern and the absolute positioning code is such that the sub-region recorded by the imager contains sufficient information for determining the absolute position (Brief description – localize a light source in three dimensions) of the light source.
Regarding claim 11, Molnar et al teach (Fig. 1-33) the pattern of the mask is a repeating bidimensional arrangement of optical features and the absolute positioning code consists in missing or altered features in the repeating arrangement.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        

TK